DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 16 September 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each reference has not been provided a correct publication number, date, and/or applicant.  It has been placed in the application file, but the lined-through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0330084 (Pantell et al.) in view of U.S. Patent Application Publication No. 2017/0173364 (Hainfeld et al.).
claim 1, Pantell et al. teaches a method of treating localized carcinoma cells in a body of an animal (abstract; [0008]; [0041]) comprising the steps of: positioning a therapeutic source that is substantially nonradioactive when not exposed to a neutron field, but becomes a source of highly ionizing but weakly penetrating radiation when exposed to the neutron field within the body in the vicinity of the carcinoma cells (boron-10, [0041]; [0045]); irradiating the therapeutic source from outside the body with the neutron field ([0041]; Figures 2-3); and repeating the irradiating step at prescribed intervals ([0077]). Pantell et al. does not teach the therapeutic source includes a first material having an outer layer of a second material having a high atomic number.
However, Hainfeld et al. teaches a method of treating localized carcinoma cells in a body of an animal (abstract; [0039]), comprising: positioning a therapeutic source that is substantially nonradioactive when not exposed to a neutron field, but becomes a source of highly ionizing but weakly penetrating radiation when exposed to the neutron field within the body in the vicinity of the carcinoma cells (boron-10, [0026] and [0039]) and irradiating the therapeutic source from outside the body with a neutron field ([0039]). Hainfeld et al. teaches the boron-10 may be included in nanoparticles that further include heavy atoms such as gold or platinum and are enveloped by a shell to increase the relative biological effectiveness of the dose delivered ([0025]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic source of Pantell et al. to include an outer layer of a material having a high atomic number as taught by Hainfeld et al., because Hainfeld et al. teaches providing a material for neutron capture therapy such as boron-10 in a nanoparticle with an outer layer of a material with a high atomic number such as gold or 
Regarding claim 2, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. The modified method of Pantell et al. and Hainfeld et al. teaches the second material is platinum or gold (see discussion for claim 1; Hainfeld et al.: [0025]-[0027]).
Regarding claims 3-5, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell teaches the therapeutic source of highly ionizing but weakly penetrating radiation is configured so it substantially only irradiates the carcinoma cells (boron-10, [0005]; [0041]); a radiation shield material (Figure 2, moderator, 34 and shield, 56) that shields at least some of the highly ionizing radiation, but is substantially transparent to neutrons, is formed on a side of the therapeutic source not facing the carcinoma cells; wherein the radiation shield material comprises aluminum (AlF3 in moderator 34, [0037], [0042]-[0044], and [0049]).
Regarding claim 6, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell et al. teaches the therapeutic source is positioned in the body approximately on the carcinoma cells ([0005]; [0041]), but does not specify the positioning step includes the step of surgically implanting the therapeutic source material.
However, Hainfeld et al. further teaches the therapeutic source is surgically implanted in the body approximately on the carcinoma cells ([0017]; [0018]; [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pantell et al. and Hainfeld et al. such that the therapeutic source is surgically implanted within the patient at the location of the carcinoma cells as taught by Hainfeld et al., because Hainfeld et al. teaches surgically inserting the therapeutic source directly to the site of the carcinoma cells ensures the therapeutic source is localized to the immediate 
Regarding claims 7-8, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell et al. teaches the step of irradiating the therapeutic source includes the step of using an electric neutron generator device (Figure 2, neutron irradiation system, 36) to irradiate the therapeutic source ([0037]); wherein the electric neutron generator device (36) includes a plurality of electric neutron generators (Figure 2, fast neutron generators, 68) positioned around the body to irradiate the therapeutic source from different angles ([0037]; [0041]-[0042]; see Figure 2).
Regarding claims 9-11, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell et al. teaches the step of using a neutron moderating material (Figure 2, moderator, 34) between the electric neutron generator (68) and the therapeutic source to adjust the neutron energy to optimize the highly ionizing, but weakly penetrating radiation produced by the therapeutic source; wherein the neutron moderating material (34) comprises D20 ([0037]-[0038]; [0049]); wherein the step of using the neutron moderating material (34) includes the step of placing the neutron moderating material outside the body (see Figure 2; [0037]-[0038]).  
Regarding claim 12, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell et al. teaches leaving the therapeutic source within the body between treatments of treating the localized carcinoma cells ([0005]; [0077]).
Regarding claim 13, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 12. Pantell et al. teaches removing the therapeutic source from the body once treatment of the localized carcinoma cells is completed (source particles disintegrate, [0005]).
claim 14, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell et al. and Hainfeld et al. teach the therapeutic source comprises one or more very thin disks or plates in the order of a micron’s thickness with a sufficient combined surface area to ensure the entire volume of localized carcinoma cells is affected by the highly ionizing but weakly penetrating radiation when one or more of the disks or plates are emplaced around the carcinoma cells and irradiated with the neutron field (see discussion for claim 1; Pantell, [0005], [0041]; Hainfeld et al., nanoparticles, [0027] and [0039]).
Regarding claim 18, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell et al. teaches the first material comprises primarily boron-10 ([0005]; [0041]).
Regarding claim 20, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell does not teach the first material comprises hafnium.
However, Hainfeld et al. further teaches the therapeutic source may include other heavy metals such as hafnium. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic source of Pantell et al. and Hainfeld et al. to further include hafnium as taught by Hainfeld et al., because Hainfeld et al. teaches including heavy metals such as hafnium further improves the efficacy of the applied radiotherapy dose ([0025]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0330084 (Pantell et al.) in view of U.S. Patent Application Publication No. 2017/0173364 (Hainfeld et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0108591 (Kuri et al.).
Regarding claims 15 and 16, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. The modified method of Pantell et al. and Hainfeld et al. does not specify 
However, Kuri teaches a method of treating localized carcinoma cells (abstract; [0001]-[0002]; [0006]; [0010]), comprising: performing radiotherapy by irradiating a therapeutic source, producing neutron and gamma radiation ([0001]-[0002]; [0006]), and using a gamma spectrometer (Figures 1-2, gamma-ray measurement device, 100) to monitor an intensity of the gamma radiation emitted, and to monitor a charged particle production rate, while the irradiation is occurring, to determine an applied dose ([0001]-[0002]; [0006]; [0010]; [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Pantell et al. and Hainfeld et al. to include using a gamma dosimeter to monitor the intensity of the gamma radiation emitted as taught by Kuri et al., because providing a gamma spectrometer to monitor the intensity of the gamma radiation produced through irradiation of the target permits a practitioner to verify the proper dose is delivered to the patient.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0330084 (Pantell et al.) in view of U.S. Patent Application Publication No. 2017/0173364 (Hainfeld et al.) and U.S. Patent Application Publication No. 2017/0108591 (Kuri et al.) as applied to claim 16 above, and further in view of U.S. Patent No. 9,833,637 (Isham).
Regarding claim 17, Pantell et al. in view of Hainfeld et al. and Kuri et al. teaches all the limitations of claim 16. The modified method of Pantell et al., Hainfeld et al., and Kuri et al. does not specify the step of controlling an intensity of the neutron irradiation based on the intensity of gamma radiation and the radiation dose.
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0330084 (Pantell et al.) in view of U.S. Patent Application Publication No. 2017/0173364 (Hainfeld et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0066135 (Rosa et al.).
Regarding claim 19, Pantell et al. in view of Hainfeld et al. teaches all the limitations of claim 1. Pantell et al. teaches the first material comprises boron-10 ([0005]; [0041]), but does not teach the material comprises B4-C.
However, Rosa et al. teaches a method of treating localized carcinoma cells  using boron neutron capture therapy (abstract), comprising: providing a therapeutic source including B4C to a location in the patient’s body in the vicinity of the carcinoma cells and irradiating the source with a neutron field (abstract; [0007]; [0009]; [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pantell et al. and Hainfeld et al. to provide boron carbide (B4C) as the first material as taught by Rosa et al., because Rosa et al. teaches boron carbide is a desirable therapeutic source for BNCT 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.